Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to application 17/151189 filed on 01/17/21. 
Claims 1-20 are remain pending in the application.

Oath/Declaration

The oath/declaration filed on January 17th, 2021 is acceptable.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 10162925.  Although the conflicting claims are not identical, they are not patentably distinct from each other.

As claim 1-20, the scope of the claimed limitation of the instant application is essentially the same as claimed limitations of claim 1-20 of U.S. Patent No. 10162925.

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 10083268.  Although the conflicting claims are not identical, they are not patentably distinct from each other.

As claim 1-20, the scope of the claimed limitation of the instant application is essentially the same as claimed limitations of claim 1-20 of U.S. Patent No. 10083268.

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 10922466.  Although the conflicting claims are not identical, they are not patentably distinct from each other.

As claim 1-20, the scope of the claimed limitation of the instant application is essentially the same as claimed limitations of claim 1-20 of U.S. Patent No. 10922466.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yuan et al. (US Pub. 2014/0353842).

As to claim 1  the prior art teaches a device, comprising: 

a cell block comprising a pin, the pin being disposed at a Nth metal layer in a cell layout (see fig 3a, 3b paragraph 0027-0031); 

at least one first metal interconnect disposed at a (N+l)th metal layer above the Nth metal layer and stacked over the pin, the at least one first metal interconnect being electrically coupled to the pin (see fig 3a, 3b paragraph 0031-0034 and background); 

and a plurality of second metal interconnects disposed at a (N+2)th metal layer and stacked over the at least one first metal interconnect, the plurality of second metal interconnects being parallel to each other, the plurality of second metal interconnects being electrically coupled to the at least one first metal interconnect, and the plurality of second metal interconnects forming an equivalent tapping point of the pin of the cell block, wherein the equivalent tapping point and the pin are vertically overlapped with each other, and fabrication of the device is initiated after a design rule check (DRC) or a signal electromagnetic (SEM) simulation test is passed, wherein a first via connects the at least one first metal interconnect to the pin, and the at least one first metal interconnect is perpendicular to the pin (see fig 3-5 paragraph 0033-0040 and summary).

As to claim 2 the prior art teaches wherein a second via connects the pin and an active layer (see fig 3a, 3b paragraph 0032-0035).

As to claim 3 the prior art teaches wherein the pin is parallel to one of the second metal interconnects (see fig 3a, 3b paragraph 0034-0036).

As to claims 4 the prior art teaches wherein a first width of the at least one first metal interconnect is 1 to 3 times as wide as a minimum trace width on the (N+l)th metal layer according to design rules, a second with of one of the plurality of second metal interconnects is longer than a minimum trace width on the (N+2)th metal layer according to the design rules (see fig 3-5 paragraph 0035-0040 and background) 

As to claim 5 the prior art teaches wherein the at least one first metal interconnect comprises: a plurality of first metal interconnects stacked being parallel to each other and perpendicular to the plurality of the second metal interconnects (see fig 1-3 paragraph 0031-0035)

As to claims 6 the prior art teaches wherein a width of one of the plurality of first metal interconnects is longer than a minimum trace width on the (N+l)th metal layer according to design rules, and a width of one of the plurality of second metal interconnects is linger than a minimum trace width on the (N+2)th metal layer (see fig 3-4 paragraph 0033-0037).

As to claim 7 the prior art teaches wherein    the cell block is stored in a cell layout library and    regarded as a    standard cell layout,    the cell block, the at least one first metal interconnect, and the plurality of second metal interconnects are stored in the cell layout library and regarded as a substitute cell layout of the standard cell layout (see fig 3-5 paragraph 0038-0042).

As to claim 8 the prior art teaches wherein the pin is a clock-related pin of the cell block and    in    response to    the standard cell layout adopted in a synthesis process failing in the DRC or the SEM simulation test, the substitute cell layout is utilized to replace the standard cell layout in the synthesis process (see fig 2-4 paragraph 0026-0029 and background).

As to claim 9 the prior art teaches further comprising: a via array disposed between and connecting the at least one first metal interconnect and one of the second metal interconnects. (see fig 2-5 paragraph 0031-0036).

As to claim 10 the prior art teaches a device, comprising: 

a cell block having a pin, and a tapping connector stacked above the pin and configured to form an equivalent tapping point of the pin, wherein the tapping connector comprises: at least one first metal interconnect disposed at a first metal layer, and the at least one first metal 

at least one second metal interconnect disposed at a second metal layer above the first metal layer (see fig 3-5 paragraph 0032-0035); 

and a via array disposed between and connecting the at least one first metal interconnect and the at least one second metal interconnect (see fig 3-5 paragraph 0034-0038);

a second via connecting the at least one first metal interconnect to the pin, wherein the at least one first metal interconnect is perpendicular to the pin, wherein the equivalent tapping point and the pin are vertically overlapped with each other, and fabrication of the device is initiated after a design rule check (DRC) or a signal electromagnetic (SEM) simulation test is passed (see fig 2-6 paragraph 0037-0041 and summary).

As to claim 11 the prior art teaches wherein a third via connects the pin and an active layer (see fig 3-5 paragraph 0031-0034).

As to claim 12 the prior art teaches wherein the pin is parallel to one of the at least one second metal interconnect(see fig 3a, 3b paragraph 0034-0036).

As to claim 13 the prior art teaches wherein a first width of the at least one first metal interconnect is 1 to 3 times as wide as a minimum trace width on the first metal layer according to design rules, a second width of the at least one second metal interconnect is 1 to 3 times as wide as a minimum trace width on the second metal layer according to the design rules, and the second width is 0.5 to 3 times as wide as the first width (see fig 2-4 paragraph 0027-0032 and background).
 
As to claim 14 the prior art teaches wherein the at least on first metal interconnect comprises: a plurality of first metal interconnects being parallel to each other and perpendicular to the at least one second metal interconnect (see fig 1-3 paragraph 0029-0033).
 
As to claim 15 the prior art teaches wherein the at least one second metal interconnect comprises: a plurality of second metal interconnects being parallel to each other and perpendicular to the at least one first metal interconnect, wherein a width of the at least one first metal interconnect is 1 to 3 times as wide as minimum trace width on the first metal layer according to design rules, and a width of one of the plurality of second metal interconnects is longer than a minimum trace on the second metal layer according to the design rules (see fig 2-5 paragraph 0037-0040 and background).

As to claim 16 the prior art teaches wherein the via array comprises a plurality of first vias configured to reduce a SEM noise, wherein the via array is a 1x2 array or a 2x2 array. (see fig 1-5 paragraph 0026-0030). 

As to claim 17 the prior art teaches a method, comprising:  a

rranging an interconnect-mesh stacked above the pin and electrically coupled to the pin, wherein the interconnect-mesh comprises at least one first metal interconnect and at least one second metal interconnect, wherein a first via connects the at least one first metal interconnect to the at least one second metal interconnect, and a second via connects the at least one first metal interconnect to the pin, wherein the at least one first metal interconnect is perpendicular to the pin, planning a semiconductor device according to the standard cell layout (see fig 3a, 3b, fig 4 paragraph 0031-0037 and summary); 

and initiating fabrication of the semiconductor device after a design rule check (DRC) or a signal electromagnetic (SEM) simulation test is passed (see fig 2-6 paragraph 0026-0031 and background).

As to claim 18 the prior art teaches further comprising: 

forming a routing pattern to the standard cell layout (see fig 4-5 paragraph 0030-0032); 

identifying the DRC or the SEM simulation test (see fig 3-4 paragraph 0032-0034); 

and replacing the standard cell layout in the DRC or the SEM simulation test with substitute cell layout in a cell layout library (see fig 3-5 paragraph 0035-0038 and summary).

As to claim 19 the prior art teaches wherein arranging the interconnect-mesh comprises: 

arranging a plurality of first metal interconnects being parallel to each other at a first metal layer (see fig 3-4 paragraph 0031-0036); 

and arranging a plurality of second metal interconnects at a second metal layer and being perpendicular to the plurality of first metal interconnects (see fig 3-5 paragraph 0034-0039).

As to claim 20 the prior art teaches wherein the plurality of second metal interconnects are configured as an equivalent tapping point of the pin of the cell block (see fig 4-6 paragraph 0039-0041).








Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH C TAT whose telephone number is 571 272-1908.  The examiner can normally be reached on flex 7:00Am-8PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571 272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BINH C TAT/Primary Examiner, Art Unit 2851